                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    WALTER MICHAEL HOUSTON,                              Case No. 17-cv-04816-KAW
                                   8                   Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF'S
                                   9            v.                                           MOTION FOR SUMMARY
                                                                                             JUDGMENT; GRANTING
                                  10    COMMISSIONER OF SOCIAL                               DEFENDANT'S CROSS-MOTION FOR
                                        SECURITY,                                            SUMMARY JUDGMENT
                                  11
                                                       Defendant.                            Re: Dkt. Nos. 14, 16
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Walter Michael Houston seeks judicial review, pursuant to 42 U.S.C. § 405(g), of

                                  14   the Commissioner's final decision, and the remand of this case for payment of benefits, or, in the

                                  15   alternative, for further proceedings. Pending before the Court is Plaintiff's motion for summary

                                  16   judgment and Defendant's cross-motion for summary judgment. Having considered the papers

                                  17   filed by the parties, and for the reasons set forth below, the Court DENIES Plaintiff's motion for

                                  18   summary judgment, and GRANTS Defendant’s cross-motion for summary judgment.

                                  19                                         I.    BACKGROUND
                                  20          On January 8, 2014, Plaintiff applied for Title II benefits, alleging a disability that began

                                  21   on October 13, 2013. (Administrative Record ("AR") 81.) The Social Security Administration

                                  22   ("SSA") denied Plaintiff's application initially and on reconsideration. (AR 94, 110.) Plaintiff

                                  23   requested a hearing before an Administrative Law Judge ("ALJ"). (AR 126.)

                                  24          The ALJ considered a number of opinions in rendering a decision. On March 11, 2014,

                                  25   Plaintiff was examined by Amy T. Watt, Ph.D. (AR 395.) Plaintiff arrived on-time and filled out

                                  26   the information form without difficulty, and his hygiene and grooming were adequate. Plaintiff

                                  27   reported having developed anxiety following a car crash in 2013. Plaintiff reported no history of

                                  28   emotional issues prior to the 2013 car accident, but that after the accident, Plaintiff started
                                   1   experiencing anxiety, panic attacks, nightmares, sleep disturbance, flashbacks, and fear reactions

                                   2   around cars. Plaintiff also reported seeing a therapist since late 2013, but that he did not take any

                                   3   psychotropic medication. In terms of social functioning, Plaintiff stated that he mostly stayed at

                                   4   home to avoid different sounds and cars, and that he had few friends that he did not socialize with

                                   5   outside of home. With respect to activities of daily living, Plaintiff asserted that he could mostly

                                   6   take care of his personal hygiene, but that he needed help with household chores due to the

                                   7   weakness of his right arm and back spasms. (AR 396.) Plaintiff also stated that he did not usually

                                   8   go out or socialize. Dr. Watt observed that Plaintiff was mostly depressed and anxious throughout

                                   9   the interview, expressing serious distress over his high level of anxiety. Plaintiff's speech was

                                  10   within normal limits, but his thinking process was somewhat scattered, such that he had problems

                                  11   reporting time, dates, and sequence of events. There was, however, no evidence of serious

                                  12   psychotic symptoms such as delusions or paranoia. Plaintiff was oriented to time, place, and
Northern District of California
 United States District Court




                                  13   person, and was able to identify the United States president and California governor. Plaintiff was

                                  14   not able to repeat number digits forward and backwards, and had some difficulty stating how two

                                  15   words were similar.

                                  16          Based on the mental status evaluation, Dr. Watt opined that Plaintiff had posttraumatic

                                  17   stress disorder ("PTSD"). (AR 396.) Dr. Watt found that Plaintiff presented many symptoms

                                  18   related to PTSD, including depression, high anxiety, irritability, mood swings, problems sleeping,

                                  19   nightmares, hypervigilance, flashbacks, and recurrent thoughts about trauma. Dr. Watt concluded

                                  20   that the symptoms were serious enough to cause significant impairment in Plaintiff's overall

                                  21   function. Dr. Watt assigned a GAF score of 50. Dr. Watt assessed marked impairments in

                                  22   Plaintiff's ability to perform one- or two- step job instructions, follow detailed and complex

                                  23   instructions, relate and interact with coworkers and the general public, maintain persistence and

                                  24   pace, associate with day to day work activities, accept simple instructions from supervisors,

                                  25   perform work activities on a consistent basis, and perform work activities without special or

                                  26   additional supervision. (AR 397.) Dr. Watt also opined that given Plaintiff's high level of anxiety

                                  27   and scattered thinking process, Plaintiff would need help managing his money.

                                  28          Following a hearing, the ALJ rejected Plaintiff's application on March 22, 2016. (AR 16-
                                                                                         2
                                   1   27.) A request for review of the ALJ's decision was filed with the Appeals Council on March 22,

                                   2   2016. (AR 193.) The Appeals Council denied Plaintiff's request for review on June 23, 2017.

                                   3   (AR 1.) On August 18, 2017, Plaintiff commenced this action for judicial review pursuant to 42

                                   4   U.S.C. § 405(g). (Compl., Dkt. No. 1.)

                                   5          On January 16, 2018, Plaintiff filed his motion for summary judgment. (Plf.'s Mot., Dkt.

                                   6   No. 14.) On February 12, 2018, Defendant filed an opposition and cross-motion for summary

                                   7   judgment. (Def.'s Opp'n, Dkt. No. 16.) On February 23, 2018, Plaintiff filed a reply. (Plf.'s

                                   8   Reply, Dkt. No. 16.)

                                   9                                     II.    LEGAL STANDARD
                                  10          A court may reverse the Commissioner's denial of disability benefits only when the

                                  11   Commissioner's findings are 1) based on legal error or 2) are not supported by substantial

                                  12   evidence in the record as a whole. 42 U.S.C. § 405(g); Tackett v. Apfel, 180 F.3d 1094, 1097
Northern District of California
 United States District Court




                                  13   (9th Cir. 1999). Substantial evidence is "more than a mere scintilla but less than a

                                  14   preponderance"; it is “such relevant evidence as a reasonable mind might accept as adequate to

                                  15   support a conclusion.” Id. at 1098; Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996). In

                                  16   determining whether the Commissioner's findings are supported by substantial evidence, the

                                  17   Court must consider the evidence as a whole, weighing both the evidence that supports and the

                                  18   evidence that detracts from the Commissioner's conclusion. Id. "Where evidence is susceptible

                                  19   to more than one rational interpretation, the ALJ's decision should be upheld." Ryan v. Comm'r

                                  20   of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

                                  21          Under SSA regulations, disability claims are evaluated according to a five-step sequential

                                  22   evaluation. Reddick v. Chater, 157 F.3d 715, 721 (9th Cir. 1998). At step one, the Commissioner

                                  23   determines whether a claimant is currently engaged in substantial gainful activity. Id. If so, the

                                  24   claimant is not disabled. 20 C.F.R. § 404.1520(b). At step two, the Commissioner determines

                                  25   whether the claimant has a "medically severe impairment or combination of impairments," as

                                  26   defined in 20 C.F.R. § 404.1520(c). Reddick, 157 F.3d 715 at 721. If the answer is no, the

                                  27   claimant is not disabled. Id. If the answer is yes, the Commissioner proceeds to step three, and

                                  28   determines whether the impairment meets or equals a listed impairment under 20 C.F.R. § 404,
                                                                                         3
                                   1   Subpart P, Appendix 1. 20 C.F.R. § 404.1520(d). If this requirement is met, the claimant is

                                   2   disabled. Reddick, 157 F.3d 715 at 721.

                                   3          If a claimant does not have a condition which meets or equals a listed impairment, the

                                   4   fourth step in the sequential evaluation process is to determine the claimant's residual functional

                                   5   capacity ("RFC") or what work, if any, the claimant is capable of performing on a sustained basis,

                                   6   despite the claimant’s impairment or impairments. 20 C.F.R. § 404.1520(e). If the claimant can

                                   7   perform such work, he is not disabled. 20 C.F.R. § 404.1520(f). RFC is the application of a legal

                                   8   standard to the medical facts concerning the claimant's physical capacity. 20 C.F.R. § 404.1545(a).

                                   9   If the claimant meets the burden of establishing an inability to perform prior work, the

                                  10   Commissioner must show, at step five, that the claimant can perform other substantial gainful

                                  11   work that exists in the national economy. Reddick, 157 F.3d 715 at 721. The claimant bears the

                                  12   burden of proof in steps one through four. Bustamante v. Massanari, 262 F.3d 949, 953-954 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2001). The burden shifts to the Commissioner in step five. Id. at 954.

                                  14                                   III.   THE ALJ’S DECISION

                                  15          On March 22, 2016, the ALJ issued an unfavorable decision. (AR 16-27.) At step one, the

                                  16   ALJ determined that Plaintiff had not engaged in substantial gainful activity since October 13,

                                  17   2013, the alleged onset date. (AR 18.)

                                  18          At step two, the ALJ identified the following severe impairments: obesity, anxiety

                                  19   disorders, and essential hypertension. (AR 18.)

                                  20          At step three, the ALJ found that Plaintiff did not have an impairment or combination of

                                  21   impairments that met or medically equaled a listed impairment. (AR 19.) With respect to

                                  22   Plaintiff's mental impairments, the ALJ found that they did not meet or medically equal the criteria

                                  23   of listing 12.06. The ALJ considered the "paragraph B" criteria, namely whether the mental

                                  24   impairments resulted in at least two of the following: marked restriction of activities of daily

                                  25   living; marked difficulties in maintaining social functioning; marked difficulties in maintaining

                                  26   concentration, persistence, or pace; or repeated, extended episodes of decompensation.

                                  27          The ALJ found mild restrictions in activities of daily living, moderate difficulties in social

                                  28   functioning, and moderate difficulties in maintaining concentration, persistence, or pace. (AR 19.)
                                                                                         4
                                   1   In so concluding, the ALJ noted that Plaintiff had a good relationship with members of his family,

                                   2   and helped his sons get ready for school, helped with house duties, picked up his sons and tried to

                                   3   help them, put his boys to bed and tried to exercise, and helped take care of his sons and help them

                                   4   with their daily needs. Plaintiff also took care of pets, including feeding, watering, and changing

                                   5   the litter box. (AR 19-20.) Plaintiff had no problems with personal care, and prepared simple

                                   6   meals daily. (AR 20.) Plaintiff cleaned and did laundry and light housework. Plaintiff also went

                                   7   outside daily, and could drive and go out alone. Plaintiff went shopping in public stores for a few

                                   8   hours approximately twice a week, could pay bills and count change, and watched television and

                                   9   spent time with others. Plaintiff was active on social media, and would go to church and doctor

                                  10   appointments on a regular basis, without needing to be accompanied. Plaintiff also experienced no

                                  11   episodes of decompensation of an extended duration.

                                  12           At step four, the ALJ determined that Plaintiff had the residual functional capacity ("RFC")
Northern District of California
 United States District Court




                                  13   to perform a range of light work. (AR 20.) Specifically, Plaintiff could lift and/or carry twenty

                                  14   pounds occasionally and ten pounds frequently, could stand and/or walk for six hours out of an

                                  15   eight-hour workday with normal breaks, could sit for six hours out of an eight-hour workday with

                                  16   normal breaks, could have occasional face-to-face public contact, had no limitations on telephone

                                  17   public contact, could never climb ladders or ropes or scaffolds, could never walk around

                                  18   concentrated exposure to excessive cold or heat, and could not work around hazards.

                                  19           The ALJ found that Plaintiff's impairments could reasonably be expected to produce the

                                  20   asserted pain or other symptoms, but that Plaintiff's credibility was reduced by several factors.

                                  21   (AR 21.) First, the ALJ concluded that Plaintiff's credibility was "reduced by the fact that despite

                                  22   impairment, the claimant has engaged in a somewhat normal level of daily activity and

                                  23   interaction." (Id.) The ALJ again reiterated the daily activities performed by Plaintiff, and noted

                                  24   that while these activities "were somewhat limited, some of the physical and mental abilities and

                                  25   social interactions required in order to perform these activities are the same as those necessary for

                                  26   obtaining and maintaining employment and are inconsistent with the presence of an incapacitating

                                  27   or debilitating condition." (Id.) Thus, Plaintiff's "ability to participate in such activities

                                  28   undermined the credibility of [Plaintiff's] allegations of disabling functional limitations." (Id.)
                                                                                           5
                                   1   The ALJ further observed that even if the daily activities were as limited as alleged, it was

                                   2   "difficult to attribute that degree of limitation to [Plaintiff's] medical conditions, as opposed to

                                   3   other reasons, in view of the relatively benign medical evidence and other factors discussed in this

                                   4   decision." (Id.)

                                   5          The ALJ also found that Plaintiff's credibility regarding the severity of symptoms and

                                   6   limitations was diminished because Plaintiff received routine conservative treatment. (AR 21.)

                                   7   Further, the ALJ concluded that the objective clinical and diagnostic findings did not support more

                                   8   restrictive functional limitations than those assessed, and that there was no medical source

                                   9   statement from a treating physician that endorsed the extent of Plaintiff's alleged functional

                                  10   limitations.

                                  11          The ALJ then reviewed the medical evidence. With respect to Plaintiff's mental health, the

                                  12   ALJ reviewed Dr. Watt's consultative exam. (AR 22.) The ALJ noted that Dr. Watt assigned a
Northern District of California
 United States District Court




                                  13   GAF score of 50, which was "very close to a finding of moderate symptoms or moderate difficulty

                                  14   functioning which would not be inconsistent with the findings herein." (AR 23.) The ALJ

                                  15   ultimately gave Dr. Watt's opinion of marked impairments in all work-related mental abilities little

                                  16   weight "because it appears to have been based on the claimant's subjective statements rather than

                                  17   any objective evidence." (Id.) The ALJ also found that Dr. Watt's opinion was not consistent with

                                  18   Plaintiff's conservative treatment or his activities of daily living. Finally, the ALJ gave greater

                                  19   weight to the opinions of other reviewing medical experts whose opinions were more consistent

                                  20   with the medical record.

                                  21          The ALJ also gave little weight to a May 2014 medical source statement completed by

                                  22   Darrell Cacciaroni, explaining that Mr. Cacciaroni was not an acceptable medical source. (AR

                                  23   24.) The ALJ further found that the opinion provided little analysis or explanation and appeared

                                  24   to be based on Plaintiff's subjective complaints rather than objective treatment records, as well as

                                  25   being inconsistent with Plaintiff's conservative treatment and activities of daily living.

                                  26          Next, the ALJ gave little weight to the functional capacity questionnaire completed by Dr.

                                  27   Kenneth Katzman. (AR 24.) As with Mr. Cacciaroni's opinion, the ALJ found that Dr. Katzman's

                                  28   opinion provided little analysis or explanation, appeared to be based on Plaintiff's subjective
                                                                                          6
                                   1   complaints rather than objective treatment records, and was inconsistent with Plaintiff's

                                   2   conservative treatment record and activities of daily living.

                                   3          At step five, the ALJ found that Plaintiff was capable of performing past relevant work as a

                                   4   courier. (AR 25.) The ALJ also found that Plaintiff could work as a telephone solicitor,

                                   5   assembler of small products, marker, and laboratory sample carrier. (AR 26.) Based on the

                                   6   number of jobs available, the ALJ concluded that Plaintiff was not disabled. (AR 27.)

                                   7                                        IV.     DISCUSSION
                                   8          Plaintiff challenges the ALJ's decision solely on the basis of whether the ALJ properly

                                   9   considered Dr. Watt's opinion. (See Plf.'s Reply at 3.) Plaintiff raises four arguments.

                                  10          First, Plaintiff argues that the ALJ observed that Dr. Watt's assigned GAF score of 50 was

                                  11   one point below 51, which would have been a different category of assessment. (Plf.'s Mot. at 9.)

                                  12   Plaintiff contends this observation, while true, violates agency policy because it ignores that Dr.
Northern District of California
 United States District Court




                                  13   Watt did in fact assign a GAF score of 50. (Id.) Plaintiff does not, however, explain why this is

                                  14   relevant, as the ALJ did not rely on this one point differential in explaining why little weight was

                                  15   given to Dr. Watt's opinion. Further, as Plaintiff points out, the SSA has generally considered

                                  16   GAF scores to "not have a direct correlation to the severity requirements in our mental disorders

                                  17   listings." Revised Medical Criteria for Evaluating Mental Disorders and Traumatic Brain Injury,

                                  18   65 Fed. Reg. 50,746, 50,765 (Aug. 21, 2000) (to be codified at 20 C.F.R. pts. 404 & 416). Thus, it

                                  19   is not clear how the ALJ's observation was prejudicial. See Doney v. Astrue, 485 Fed. Appx. 163,

                                  20   165 (9th Cir. 2012) (finding no error where the ALJ disregarded a GAF score because "[t]his

                                  21   court, however, has recognized that the Commissioner has determined the GAF scale does not

                                  22   have a direct correlation to the severity requirements in the [SSA]'s mental disorders listings")

                                  23   (internal quotation omitted); Meritt v. Colvin, 572 Fed. Appx. 468, 469-70 (9th Cir. 2014)

                                  24   (agreeing that any error in failing to discuss the GAF scores "was harmless because the mere fact

                                  25   that low GAF scores may have been assessed by [the plaintiff's] mental health treatment providers

                                  26   is not in itself sufficient to require the adoption of functional limitations stemming therefrom")

                                  27   (internal quotation omitted).

                                  28          Second, Plaintiff argues that the ALJ erred in rejecting Dr. Watt's opinion as being based
                                                                                         7
                                   1   solely on subjective statements rather than objective evidence, as Dr. Watt also observed Plaintiff's

                                   2   mood, affect, speech, thought process, orientation, memory/concentration, and information. (Plf.'s

                                   3   Mot. at 10.) Defendant responds that Plaintiff could have feigned his responses to Dr. Watt's

                                   4   testing on his ability to repeat certain digits forward and backward. (Def.'s Opp'n at 5.)

                                   5           The Court agrees with Plaintiff that this was not a proper reason for rejecting Dr. Watt's

                                   6   opinion. In Hayden v. Colvin, the psychologist performed a consultative psychological

                                   7   examination that included a clinical interview, records review, and mental status exam. No. 3:13-

                                   8   cv-5790-KLS, 2014 WL 3362470, at *3 (W.D. Wash. July 9, 2014). The ALJ rejected the opinion

                                   9   as being based primarily on the plaintiff's subjective reports. Id. The district court, however,

                                  10   found that this was not a specific and legitimate reason supported by substantial evidence, pointing

                                  11   to the mental status exam and the psychologist's clinical observations of the plaintiff's behavior.

                                  12   The district court explained that "[l]ike the physical examination, the MSE is termed the objective
Northern District of California
 United States District Court




                                  13   portion of the patient evaluation." Id. (internal quotation omitted). Further, the "mental health

                                  14   professional is trained to observe patients for signs of their mental health not rendered obvious by

                                  15   the patient's subjective reports . . . ." Id.

                                  16           Here, as in Hayden, Dr. Watt's opinion was based not only on the clinical interview, but on

                                  17   a mental status evaluation. (See AR 395.) Dr. Watt also had the opportunity to observe Plaintiff

                                  18   during their clinical interview, observing that Plaintiff "maintain[ed] a depressed mood and

                                  19   appeared very anxious throughout the interview." (Id.) Dr. Watt made observations about his

                                  20   mood and affect, his speech patterns, and his thought process, and was able to test Plaintiff's

                                  21   memory/concentration based on the ability to repeat number digits forwards and backwards and

                                  22   his abstract reasoning based on explaining how two words are similar. (AR 396.) The mental

                                  23   status exam and clinical observations are thus objective evidence that Dr. Watt used in formulating

                                  24   her opinion. Therefore, the ALJ's stated reason of Dr. Watt's opinion being based solely on

                                  25   subjective complaints is not a proper ground for rejecting her opinion.

                                  26           Third, Plaintiff argues that the ALJ erred by rejecting Dr. Watt's opinion on the basis of her

                                  27   opinion being inconsistent with conservative mental health treatment and daily activities. (Plf.'s

                                  28   Mot. at 10.) Plaintiff contends that Dr. Watt had already assumed conservative mental health
                                                                                         8
                                   1   treatment and similar activities of daily living, and therefore the ALJ erred in "rejecting physician

                                   2   testimony when the examining medical professional assumed the correct factual predicate." (Id.)

                                   3   Plaintiff relies on Ogin v. Colvin, in which the Ninth Circuit found that the ALJ did not provide a

                                   4   specific and legitimate reason for giving the psychologist's opinion little weight based on the

                                   5   plaintiff's failure to fully cooperate during the examination. 608 Fed. Appx. 519, 520 (9th Cir.

                                   6   2015). The Ninth Circuit explained that while prior case law found that a "claimant's lackluster

                                   7   effort provided substantial evidence to support a finding that the claimant was not credible," this

                                   8   was not a legitimate reason to discount the medical opinion where the psychologist "expressly

                                   9   took into account [the claimant's] lack of cooperation in formulating his conclusions." Id.

                                  10           The Court disagrees that Ogin is applicable here, with respect to Plaintiff's daily activities.

                                  11   In Ogin, the ALJ erred because he relied on the failure to cooperate, which the Ninth Circuit found

                                  12   went only to the plaintiff's credibility, not to discounting the medical opinion itself. 608 Fed.
Northern District of California
 United States District Court




                                  13   Appx. at 520. By contrast, the Ninth Circuit has found that an ALJ may discount the medical

                                  14   opinion where the prescribed restrictions were inconsistent with the level of activity maintained by

                                  15   the plaintiff. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) ("the restrictions appear

                                  16   to be inconsistent with the level of activity that [the plaintiff] engaged in by maintaining a

                                  17   household and raising two young children, with no significant assistance from her ex husband");

                                  18   Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014) (explaining that a conflict regarding a

                                  19   plaintiff's daily activities "may justify rejecting a treating provider's opinion"); Lee v. Berryhill,

                                  20   No. 15-35630, -- Fed. Appx. --, 2017 WL 6629018, at *1 (9th Cir. Dec. 29, 2017) (finding that the

                                  21   ALJ provided specific and legitimate reasons to reject the examining physician's opinion where

                                  22   the plaintiff's "daily activities [were] inconsistent with [the physician's] conclusion that [the

                                  23   plaintiff] cannot work"); Horsfall v. Berryhill, 706 Fed. Appx. 386, 387-88 (9th Cir. 2017) ("the

                                  24   ALJ reasonably concluded that [the medical] opinion conflicted with [the plaintiff's] activities").

                                  25   Thus, the ALJ could find that the daily activities were inconsistent with Dr. Watt's opinion.

                                  26           Additionally, to the extent that Plaintiff asserts that Dr. Watt already assumed the same

                                  27   daily activities as the ALJ found, the Court disagrees. Dr. Watt found that Plaintiff did not usually

                                  28   go out or socialize due to anxiety, and needed help managing his money. (AR 396-97.) In
                                                                                           9
                                   1   contrast, the ALJ found that Plaintiff went outside daily, went shopping in public stores for a few

                                   2   hours approximately twice a week, could pay bills and count change, spent time with others, and

                                   3   went to church on a regular basis without needing to be accompanied. (AR 21.) This is a

                                   4   distinctively higher level of social functioning than was assumed by Dr. Watt, and is a specific and

                                   5   legitimate reason to reject the examining physician's opinion. Thus, the Court concludes that the

                                   6   ALJ could discount Dr. Watt's opinion as being inconsistent with Plaintiff's daily activities.

                                   7          Finally, Plaintiff contends that Dr. Watt's opinion is consistent with other opinions in the

                                   8   record, primarily Mr. Cacciaroni and Dr. Katzman.1 (Plf.'s Mot. at 11.) Plaintiff, however, does

                                   9   not challenge the ALJ's finding that Mr. Cacciaroni's and Dr. Katzman's opinions were entitled to

                                  10   little weight. (See Plf.'s Reply at 5 (stating that Plaintiff was not raising Mr. Cacciaroni's opinion

                                  11   as a separate and distinct issue, but only with respect to how it supported Dr. Watt's findings, and

                                  12   not discussing Dr. Katzman's opinion at all).) Plaintiff cites no authority in support of concluding
Northern District of California
 United States District Court




                                  13   that the fact that a medical opinion is consistent with other evidence in the record that the ALJ

                                  14   gave little weight to entitles that medical opinion to greater weight. This is especially the case

                                  15   where the ALJ has, as discussed above, provided a specific and legitimate reason for discounting

                                  16   that medical opinion. Further, to the extent that there is conflicting evidence, "[t]he ALJ is

                                  17   responsible for determining credibility, resolving conflicts in medical testimony, and for resolving

                                  18   ambiguities." Andrews v. Shalala, 53 F.3d 1035, 1040 (9th Cir. 1995).

                                  19          Therefore, the Court finds that the ALJ provided a specific and legitimate reason for giving

                                  20   Dr. Watt's opinion little weight, and thus did not err in finding that Plaintiff was not disabled.

                                  21
                                       1
                                  22     Plaintiff also appears to challenge the opinions of P. Ryan, MD and Randall J. Garland, Ph.D., to
                                       the extent "[t]he ALJ failed to resolve the foundational differences between Dr. Ryan and Dr.
                                  23   Garland which rendered the criticism of Dr. Watt by Dr. Garland (and not cited by the ALJ)
                                       insubstantial." (Plf.'s Mot. at 12; see AR 92, 108.) The "foundational difference" appears to be
                                  24   consideration of a therapist note. (Plf.'s Mot. at 12.) As Plaintiff points out, however, the ALJ did
                                       not rely on the criticism of Dr. Watt by Dr. Garland in rejecting Dr. Watt's opinion, so it is unclear
                                  25   how this failure to resolve the foundational differences is relevant to the ALJ's consideration of
                                       Dr. Watt's opinion. Furthermore, both Dr. Ryan and Dr. Garland came to the same conclusion as
                                  26   to Dr. Watt's opinion, as both concluded that Dr. Watt's opinion overestimated the severity of
                                       Plaintiff's restrictions and limitations because it relied heavily on subjective reporting of
                                  27   symptoms and was not supported by the totality of evidence. (AR 93, 109.) Further, as stated
                                       above, the ALJ gave a specific and legitimate reason for giving Dr. Watt's opinion little weight
                                  28   that is not reliant on the opinions of Dr. Ryan and Dr. Garland, such that any asserted error was
                                       harmless.
                                                                                           10
                                   1                                     V.    CONCLUSION

                                   2         For the reasons set forth above, the Court DENIES Plaintiff's motion for summary

                                   3   judgment and GRANTS Defendant's cross-motion for summary judgment.

                                   4         IT IS SO ORDERED.

                                   5   Dated: March 20, 2019
                                                                                         __________________________________
                                   6                                                     KANDIS A. WESTMORE
                                   7                                                     United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    11
